Citation Nr: 0601475	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Employer


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1991 to February 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied an increased rating for diabetes mellitus, 
rated as 20 percent. 

In November 2005, the veteran had a hearing before the Board 
where the veteran noted additional medical treatment 
received. The veteran subsequently supplied those medical 
records. Although such evidence has not first been considered 
by the RO, the submission was accompanied by a waiver of 
referral to the RO. 38 C.F.R. § 20.1304. 

The Board notes that the veteran initiated and perfected his 
appeal from a June 2003 rating decision of the RO, which 
denied service connection for peripheral neuropathy of both 
lower extremities, claimed as secondary to his service-
connected diabetes mellitus. Since perfecting his appeal, 
however, the veteran subsequently withdrew the claim in 
September 2004 stating, "I initially filed for the 
peripheral neuropathy, but have since not pursued this, 
however I am glad to know from the testing that I don't have 
it." Additionally, the veteran's subsequent statements and 
submitted evidence consistently went towards his diabetes 
mellitus claim alone. During his November 2005 hearing before 
the Board, the veteran relayed that the sole issue for appeal 
was entitlement to an increased rating for his service-
connected diabetes mellitus. Accordingly, the peripheral 
neuropathy issue is not addressed in this opinion and is 
considered withdrawn. 






FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the claim decided herein has been obtained by the RO, and the 
veteran was provided all necessary notice on this claim.

2. The veteran's service-connected diabetes mellitus requires 
the daily use of insulin and a restricted diet, but the 
clinical evidence does not show that his diabetes requires 
regulation of activities, as his physician recommends a 
regular exercise routine and does not note any restrictions 
of regular activities.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 20 percent 
for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.119 Diagnostic Code 7913 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the veteran's contentions; a VA examination report from 
August 2004; VA outpatient treatment records from September 
1999 to March 2005; service medical records; and examination 
reports from entrance and separation. Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the veteran or on his behalf. See 
Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence). Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, with regard to each claim. See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran was service-connected for diabetes mellitus in 
May 2000. The veteran initiated his claim for an increased 
rating for his service-connected diabetes mellitus, currently 
rated at 20 percent, in February 2003. The RO denied the 
claim. The veteran appeals on the basis that his diabetes 
mellitus prevented him from continuing employment at a 
warehouse, required him to change to an office job, and 
subsequently resulted in a demotion at that job. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Diagnostic Code 7913 provides for ratings based on diabetes 
mellitus. Diabetes that requires insulin and a restricted 
diet or oral hypoglycemic agents and restricted diet warrants 
a 20 percent evaluation. A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities. A 60 percent disability rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two complications that would not 
be compensable if separately rated. A 100 percent disability 
rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. 38 C.F.R. § 4.119, DC 
7913. 

Here, the medical evidence shows continuous treatment of the 
veteran's diabetes mellitus since 1999. The veteran is 
currently on insulin and a restricted diet. The veteran 
contends that he is entitled to a 40 percent disability 
rating because his activities have been restricted due to his 
diabetes. That is, he was advised to cease his warehouse work 
and look for a job with regular work hours. Specifically, in 
September 2003, a VA nurse practitioner noted as follows:

[The veteran] has history of brittle diabetes, with 
episodes of hypoglycemia and overall poor glycemic 
control while he was doing warehouse work. This work 
entailed long hours and variable stress and activity, 
and contributed to his inability to maintain the regular 
routine that [the veteran] needs to achieve glycemic 
control. Therefore, he is advised against returning to 
this type of work. He is advised that he needs a job 
with a regular routine and work hours. 

The nurse practitioner also noted in August 2003 that the 
veteran's diabetes is "slowly coming under control" due to 
his "exercise routine" and "lifestyle changes, including 
job change." 

The crucial question here is whether the nurse practitioner's 
recommendation that the veteran change his job qualifies as 
"restriction of activities" for rating purposes. The Board 
concludes that it does not.

The veteran underwent a VA examination in August 2004 where 
the examiner noted that the veteran had type II diabetes 
mellitus and was insulin dependent. The examiner did not note 
any restrictions of regular activities. The VA outpatient 
treatment records from September 1999 through March 2005 
consistently note that the veteran's diabetes is poorly 
controlled due to the veteran not taking his medication 
properly and not following doctors' orders. A March 2000 VA 
outpatient treatment record noted that the veteran most 
likely takes too much medication, and, indeed, the medical 
evidence shows that the veteran was hospitalized once 
overnight in March 2000 because of complications with his 
poorly controlled diabetes. In order to better control his 
diabetes, aside from taking his medication properly, the 
veteran was consistently encouraged to control his diet and 
commit to a regular exercise routine.

The nurse practitioner's recommendation, additionally, does 
not suggest that the veteran could not perform his warehouse 
job. Rather, it seems clear that the veteran was advised 
against having any job, strenuous or not, that does not have 
a "regular routine and work hours." Indeed, the August 2003 
nurse practitioner progress note specifically stated that the 
veteran's regular exercise routine was partially responsible 
for his diabetes "slowly coming under control." The nurse 
practitioner's recommendation, especially in light of the 
context of the veteran's other medical recommendations, 
clearly does not constitute a restriction of activities for 
rating purposes.

In contrast to the nurse practitioner, the veteran's VA 
treating physician, Dr. Caldwell, indicated in a July 2004 
note that "regularity of diet and exercise" is of major 
importance in controlling the veteran's diabetes and that he 
should avoid a sedentary state and "set a defined exercise 
program" to compensate for the sedentary nature of his job.  
Therefore, his treating doctor, not only did not state the 
veteran must restrict his activities, but in fact encouraged 
the veteran to engage in physical activity.  The fact that 
his exercise must be regular in nature does not intimate that 
it is restricted in any way.  Although the physician noted he 
encouraged running for the veteran, he stated alternative 
exercise could be substituted if that was not "tolerated."  
There is no indication that any lack of tolerance for running 
would be due to the veteran's diabetes; the Board notes he 
also receives treatment for knee pain.

The Board finds particularly compelling that the veteran, in 
his own contentions, stated that he tried to commit to a 
regular exercise routine pursuant to doctor's orders. In his 
October 2003 notice of disagreement, the veteran noted that 
"I...now have a regular exercise routine...." The veteran also 
stated in July 2004 that he tried running on a treadmill and 
walking, and in his November 2005 hearing he noted he tried 
swimming as well. Although he claims that he is unable to 
exercise as strenuously as before, he never states, and the 
medical evidence does not show, that he was ever medically 
advised not to exercise. On the contrary, the VA outpatient 
treatment records from September 1999 to March 2005 
consistently recommend regular exercise to better control his 
diabetes. 

The veteran takes issue with whether his diabetes mellitus is 
type I or type II. Specifically, he claims that it is type I, 
and that his original diagnosis of type II diabetes mellitus 
was a "misdiagnosis." Regardless, the Board notes that the 
classification of the diabetes is irrelevant for rating 
purposes. 

Evaluation of the veteran's condition under any other 
diagnostic code would not warrant a higher rating in the 
absence of symptomatology demonstrating pertinent pathology 
or a more debilitating condition thereunder. 

An extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) is also not warranted.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

During the veteran's November 2005 Board hearing, the veteran 
and his employer testified that not only has the veteran 
changed jobs to an office environment due to his diabetes, 
but because of his diabetes the veteran also was unable to 
secure a promotion. The veteran testified that the duties of 
the new job proved too stressful to keep his diabetes under 
control and he had to give up the promotion in order to 
continue working. 

However, the does not have an "exceptional or unusual" 
disability.  He is employable for any type of work that 
offers regular working hours. There is no competent evidence 
of record which indicates that the veteran's disabilities 
have cause marked interference with employment beyond that 
which is contemplated under the schedular criteria, or that 
there has been any necessary inpatient care. His symptoms 
consist of diabetes mellitus that requires the use of insulin 
and a restricted diet, and such impairment is contemplated in 
the disability rating that has been assigned.  In other 
words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, to the extent the 
veteran's diabetes has resulted in him taking a less 
demanding position, that is part of the consideration in 
assigning him a 20 percent disability rating.  

Thus, there is no basis for consideration of an 
extraschedular evaluation. See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996). 

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 20 percent for the veteran's diabetes 
mellitus.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in May 2003 prior to the RO's 
June 2003 decision. See 38 U.S.C.A. § 5103(a). That letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the multiple supplemental 
statements of the case (SSOC) he was provided with specific 
information as to why the claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the SOC.  

The RO's 2003 letter did not specifically tell the veteran to 
provide any relevant evidence in his possession. However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim. 
When considering the notification letters, the rating 
decision on appeal, the SOC, and the SSOCs as a whole, the 
Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant. However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II. Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied. Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless. See, e.g., 38 C.F.R. 
§ 20.1102; Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied. The veteran's service medical records are in the 
file as well as his post-service VA examination and his VA 
outpatient treatment records. The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The claimant was afforded examinations in August 2004. 
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. 38 C.F.R. § 3.327(a). 
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect. Id. There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined. The veteran has not reported receiving any 
recent treatment, and there are no records suggesting an 
increase in disability has occurred as compared to the most 
recent VA examination findings. The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since otherwise adequate VA examinations were 
conducted. VAOPGCPREC 11-95. The Board concludes the 
examination in this case is adequate upon which to base a 
decision especially in light of the voluminous VA outpatient 
treatment records in the file that track the treatment of the 
veteran's service-connected disorder from September 1999 to 
March 2005.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Entitlement to a rating greater than 20 percent for diabetes 
mellitus is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


